Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9814806B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
ALLOWABLE CLAIMS 
Claims 1, 3, 6-15, 18-25, 28-37, 39-49, 52, 53, 57-60, 63-66 and 68-75 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter indicated in the Office Action mailed on 04/27/2021 is included into the independent claims, i.e. the closest prior art of record Langdon (US 5,386,735) fail to teach, suggest or render obvious the structure, wherein a first aperture is positioned in a first wall, and a second aperture is positioned in a second wall, wherein each of apertures is in fluid communication with the each of pathways that represents the specific structure, wherein the first pathway and the second pathway are defined by different walls of the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781